UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIESEXCHANGE ACT OF 1934 For the fiscal year ended May 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 0-5815 AMERICAN CONSUMERS, INC. (Exact Name of Registrant as Specified in Its Charter) Georgia (State or other jurisdiction of incorporation or organization) 58-1033765 (I.R.S. Employer Identification No.) 55 Hannah Way, Rossville, GA (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(706)861-3347 Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.10 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
